DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Applicant is required under 35 U.S.C. § 121 to elect one of the following patentably distinct inventions for prosecution on the merits:
Species A:	An embodiment described with respect to FIGs. 1-7 wherein the substrate 12 comprises a first semiconductor layer 22 or 18, 10and insulating layer 20, and a second semiconductor layer 18 or 22, and wherein the contact plugs 56 do NOT go above the ILD 46. 
Species B:	An embodiment described with respect to FIG. 8 wherein the substrate 12 comprises a semiconductor layer 22, but does NOT include second semiconductor layer 18 (see, for example, [0030] of the specification, and the PGPub corresponding to this application, expressly stating that the entirety of layer 18 is removed for the embodiments of FIGs. 8 and 9), and wherein the contact plugs 56 do NOT go above the ILD 46. 
Species C:	An embodiment described with respect to FIG. 9 wherein the substrate 12 comprises a semiconductor layer 22, but does NOT include second semiconductor layer 18 (see, for example, [0030] of the specification, and the PGPub corresponding to this application, expressly stating that the entirety of layer 18 is removed for the embodiments of FIGs. 8 and 9), and wherein the contact plugs 56 9. 
Amended claims 9-18 and new claim 19 recite features that are directed to Species B and C, respectively, because claims 9-18 now require features shown only in the embodiment described with respect to FIG. 8 (and are mutually exclusive from the embodiments shown in FIGs. 1-7 and FIG. 9), and new claim 19 requires features shown only in the embodiment described with respect to FIG. 9 (and are mutually exclusive from those in FIGs. 1-7 and FIG. 8).
A Requirement to Elect between Species is proper if: (1) the Species are "distinct," and (2) examining the Species together would be a "serious burden." See, M.P.E.P. § 803I. See M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
The above-identified Species are patentably distinct because they have mutually exclusive characteristics (as shown in the embodiments' figures and the text explaining the FIGs.; see, e.g., FIGs. 1-7 showing second semiconductor layer 18 below the insulating layer 20; and see, for example, [0030] of the specification, and the PGPub corresponding to this application, expressly stating that the entirety of layer 18 is removed for the embodiments of FIGs. 8 and 9).
The first prong of the test therefore is satisfied. 

The second prong of the test therefore is also satisfied.
Accordingly, requiring election between Species A and B and C is proper.
If claims directed to Species A and B and C were originally, together presented, then Applicant would have been required under 35 U.S.C. § 121 to elect a single invention for prosecution on the merits, to which the claims would have been restricted.
Claims 9-19, which are not directed to invention of Species A (because they recite features only in invention of Species B and C), however, are newly presented, after claim(s) directed to invention of Species A (earlier claims all recite substrate comprising semiconductor/insulator/semiconductor layers, which is a feature exclusive to species A, and recite no feature in Species B and C) received an action on the merits.
Invention of Species A (wherein a substrate comprises semiconductor/insulator/semiconductor layers), therefore, is constructively elected by prior presentation for prosecution on the merits. See 37 CFR § 1.145 and M.P.E.P. § 821.03.

In view of the previous and present Office Action(s), the constructive election of Species A, for prosecution on the merits, is Final.
Objections to the Specification
02.	The specification is objected to under 37 CFR 1.75(d)(1) for failing to provide clear support or antecedent basis for terms and phrases in claims 1-8. U.S. Pat. No. 9,305,877 to inventors Yu et al. (hereinafter "Yu") is provided as evidence. 
A Response overcoming the rejection, infra, of claims 1-8 under 35 U.S.C. § 112(a) (because the specification lacks written description support for "forming a liner on and directly contacting the first contact plug and the ILD layer and into the second contact hole, wherein the liner comprises silicon dioxide," as claims 1-8 recite) obviates: 
(1) this objection to the specification under 37 CFR § 1.75(d)(1) for failing to provide clear support or antecedent basis for the quoted language claims 1-8 recite; and 
(2) the anticipation rejection, infra, over PGPub US 2020/0328116 for a patent application by "Zhu" due to this application not having the benefit of the filing date of the original specification since the original specification lacks written description support for the quoted language claims 1-8 recite. 
requires claim(s) to "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
Although "an applicant is not limited to the nomenclature used in the application[,] as filed, [applicant] should [appropriately amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new terms appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the light of the specification." See, for example, M.P.E.P. § 608.01(o) (citing 37 CFR 1.75(d)(1) and M.P.E.P. §§ 608.01(i), 1302.01, and 2103). 
Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims[,] provided no new matter is introduced." See, M.P.E.P. § 608.01(o). 
Specifically, the originally filed detailed description provides neither clear support nor clear antecedent basis for the following terms in the claim(s): 
a.	"forming a liner on and directly contacting the first contact plug and the ILD layer and into the second contact hole, wherein the liner comprises silicon dioxide," as claims 1-8 now recite.
The detailed description in the last sentence of [0026] describes the forming of liner 60 as: 
is preferably made of SiO.sub.2.
As such, the original disclosure is that the liner 60 is silicon dioxide and to be on and contact the surface of the ILD and cover the sidewalls and bottom of the second contact hole, as shown in FIG. 6.
Such a disclosure (as shown in FIG. 6, for example) however raises an enablement issue if that is the final product, because the plugs 56 are SiO2, and SiO2 filler covers the plugs. 
Moreover, FIG. 7, shows the liner 7 NOT contacting the first contact plug, let alone directly contacting it. 
Additionally, it is noted that "[t]he … term 'comprising' … is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("the term ‘comprising’ [is] open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ … indicates that the claim is open-ended and allows for additional [features]."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ('Comprising' is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.)." 
As such, amending claims 1-8 to recite "the liner comprises silicon dioxide" makes claim 1 (and claims depending therefrom) have a scope wherein and SiON. 
The original disclosure, however, fails to provide clear support or antecedent basis for the liner "compris[ing] silicon dioxide." As such, the 7/8/2021 Response impermissibly amends scope of the original disclosure so it would include other materials and forms of liners, including SiON. 
The originally filed application, including the specification, uses "made of" language expressly to identify specific compounds even though the identified specific compound would serve as a component of another compound. See, for example, [0017], [0021], and [0022], using "made of" language to separately enumerate Si, Ge, and SiGe, which would not have been so used if this application intended "made of" Si and Ge to have covered SiGe as well; and if it is meant to emphasize that that SiGe is also included, then, similarly, the liner being "made of" silicon dioxide should have emphasized other compounds and therefore should have been described as "comprising" (or other form thereof) silicon dioxide. 
Accordingly, a contention that the specification provides antecedent basis for "a line comprising silicon dioxide" because [0026] describes:
"a high-density plasma (HDP) process is conducted to form a liner 60 on the surface of the ILD layer 46 and into the second contact hole 58. Preferably, the liner 60 is formed to cover the sidewalls and bottom surface of the second contact hole 58 without filling the second contact hole 58 completely, in which the liner 60 is preferably made of SiO.sub.2."
would NOT be persuasive. 
Accordingly, the original specification, therefore, fails to provide clear support or antecedent basis insuring certainty in construing the claim(s) in the light of the specification, as required under 37 CFR 1.75(d)(1), for "forming a liner on and directly contacting the first contact plug and the ILD layer and into the second contact hole, wherein the liner comprises silicon dioxide," as now recited in the context of claims 1-8.
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
35 U.S.C. § 112 Rejections of the Claims
03.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 

04.	Claims 1-8 are rejected under 35 U.S.C. § 112(a) for failing to comply with the written description requirement. U.S. Pat. No. 9,305,877 to "Yu" is provided as evidence. 
A Response overcoming this rejection of claims 1-8 under 35 U.S.C. § 112(a) (because the specification lacks written description support for "forming a liner on and directly contacting the first contact plug and the ILD layer and into the second contact hole, wherein the liner comprises silicon dioxide," as claims 1-8 recite) obviates: 
(1) the objection to the specification, supra, under 37 CFR § 1.75(d)(1) for failing to provide clear support or antecedent basis for the quoted language claims 1-8 recite; and 
(2) the anticipation rejection, infra, over Zhu due to this application not having the benefit of the filing date of the original specification since the original specification lacks written description support for the quoted language claims 1-8 recite. 
Claims 1-8 contain subject matter ("forming a liner on and directly contacting the first contact plug and the ILD layer and into the second contact hole, wherein the liner comprises silicon dioxide," see supra 37 CFR 1.75(d)(1) objection to the claims) not described in the original specification in such a way 
Examiner notes that not only the 7/8/2021 "Response" amends the claim(s) to recite feature(s) lacking written description in the original specification, but also expressly contends (see, for example, underlined portion in pages 6-7 of the Response) the added feature(s) as distinguishing over the prior art rendering unpatentable the claims rejected in the 4/29/2021 "Office Action." 
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited ... time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba but must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 

The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in the same way as claimed[, and, therefore, held the disclosure] cannot anticipate the … claim." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." Court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760.
The originally filed detailed description explains that the liner 60 material is preferably made of silicon dioxide, but fails to mention, let alone describe, the material of the liner 60 being any specific material other than silicon dioxide. And the "Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation '____' in the application as filed." See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that '[M.P.E.P.] § 2163.04 
The originally filed detailed description explains that the liner 60 material is preferably made of silicon dioxide, but fails to mention, let alone describe, the material of the liner 60 being any specific material other than silicon dioxide. And the "Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ['forming a liner on and directly contacting the first contact plug and the ILD layer and into the second contact hole, wherein the liner comprises silicon dioxide,' as claims 1-8 now recite] in the application as filed." See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that '[M.P.E.P.] § 2163.04 [subsection] (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.').
The detailed description in the last sentence of [0026] describes the forming of liner 60 as: 
Next, a high-density plasma (HDP) process is conducted to form a liner 60 on the surface of the ILD layer 46 and into the second contact hole 58. Preferably, the liner 60 is formed to cover the sidewalls and bottom surface of the second contact hole 58 without filling the second contact hole 58 completely, in which the liner 60 is preferably made of SiO.sub.2.
As such, the original disclosure is that the liner 60 is silicon dioxide and to be on and contact the surface of the ILD and cover the sidewalls and bottom of the second contact hole, as shown in FIG. 6.
Such a disclosure (as shown in FIG. 6, for example) however raises an enablement issue if that is the final product, because the plugs 56 are SiO2, and SiO2 filler covers the plugs. 
Moreover, FIG. 7, shows the liner 7 NOT contacting the first contact plug, let alone directly contacting it. 
Additionally, it is noted that "[t]he … term 'comprising' … is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("the term ‘comprising’ [is] open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ … indicates that the claim is open-ended and allows for additional [features]."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ('Comprising' is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.)." 
As such, amending claims 1-8 to recite "the liner comprises silicon dioxide" makes claim 1 (and claims depending therefrom) have a scope wherein the liner comprises any material/compound including silicon dioxide, which makes the liner be made of silicon dioxide itself or silicon oxynitride, or both. See, for example, Yu, column 3, lines 16-20 describing liners that can be SiO, SiN, SiC, and SiON. 
The original disclosure, however, fails to provide clear support or antecedent basis for the liner "compris[ing] silicon dioxide." As such, the 7/8/2021 Response impermissibly amends scope of the original disclosure so it would include other materials and forms of liners, including SiON. 
The originally filed application, including the specification, uses "made of" language expressly to identify specific compounds even though the identified specific compound would serve as a component of another compound. See, for example, [0017], [0021], and [0022], using "made of" language to separately enumerate Si, Ge, and SiGe. 
Accordingly, a contention that the specification provides antecedent basis for "a line comprising silicon dioxide" because [0026] describes:
"a high-density plasma (HDP) process is conducted to form a liner 60 on the surface of the ILD layer 46 and into the second contact hole 58. Preferably, the liner 60 is formed to cover the sidewalls and bottom surface of the second contact hole 58 without filling the second contact hole 58 completely, in which the liner 60 is preferably made of SiO.sub.2."
would NOT be persuasive. 
According to patent law precedents (see, e.g., ICU, cited above), therefore, the original specification fails to provide written description support for "forming a liner on and directly contacting the first contact plug and the ILD layer and into the second contact hole, wherein the liner comprises silicon dioxide," as now claims 1-8 recite.
Accordingly, amending claims 1-8 to recite "forming a liner on and directly contacting the first contact plug and the ILD layer and into the second contact hole, wherein the liner comprises silicon dioxide," as now claims 1-8 recite, violates the written description requirement under 35 U.S.C. § 112(a). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." 
Statutory Bases of the Prior Art Rejections
05.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
06.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims - Anticipation 
07.	Claims 1-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by PGPub 202/0328116 for a patent application by Zhu [hereinafter Zhu]. U.S. Pat. No. 9,305,877 to "Yu" is provided as evidence. 
A Response overcoming the rejection, supra, of claims 1-8 under 35 U.S.C. § 112(a) because the specification lacks written description support for "forming a liner on and directly contacting the first contact plug and the ILD layer and into the second contact hole, wherein the liner comprises silicon dioxide," as claims 1-8 now recite) obviates: 
(1) this anticipation rejection over Zhu, due to this application not having the benefit of the filing date of the original specification since the original specification lacks written description support for the quoted language claims 1-8 now recite; and 
(2) the objection, supra, to the specification under 37 CFR § 1.75(d)(1) for failing to provide clear support or antecedent basis for the quoted language claims 1-8 now recite. 
Claims 1-8 now recite a scope generic to that disclosed by Zhu, in which pending lack written description support. Specifically, scope of pending claims 1-8 now generically include: (1) silicon oxide (which Zhu describes) and (2) other silicon oxide based material (such as SiON, which Zhu does NOT describe, but is within the scope of "comprising silicon dioxide" as claims 1-8 now recite). 
It is noted that the original specification discloses the liner "made of" silicon oxide, but fails to disclose the liner "comprising silicon dioxide." See, supra, 112(a) rejection of claims 1-8.

Zhu discloses all of the features of claims 1-8 including the liner being (which anticipates "comprising") silicon dioxide. 
Now pending claims 1-8, therefore, are anticipated by Zhu. 
Response to Arguments
08.	The arguments in the 7/8/2021 "Reply" have been fully considered. The arguments, however, are moot in view of the new rejections, explained above, showing that claims 1-8 lack written description support, and that claims 9-19 are directed to a different embodiment (species) and therefore are withdrawn from examination as constructively not elected. 
Accordingly, claims 1-8 are unpatentable over the prior art, and claims 9-189 are withdrawn from further examination as being directed to a non-elected species. 
Invitation to Interview Examiner
09.	In view of the repeated 112 rejection(s), Examiner notes the option of having an interview, before responding to the outstanding Office Action, to avoid the 112 rejection(s). 
CONCLUSION
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814